DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 3/15/21 are acknowledged. Claims 1, 2, 24, and 25 have been amended. Claims 26-37 have been added. Claims 3, 8, and 14-17 have been canceled. Claims 1, 2, 4-7, 9-13, 18-37 are pending. 
Claims 4, 6-7, 9-12, 18-25, 27, 28, 34-35, and 37  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/20.
Claims 1, 2, 5, 8, 13, 26, 29-33, and 36 are under examination as they read on the elected species of the peptide having the amino acid sequence set forth in SEQ ID NO: 2. 
Terminal Disclaimer
The terminal disclaimer filed on 3/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,413,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claims 1-2 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
The rejection of claims 1-2 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 10 of the previous Office action. 
The rejection of claims 1, 8 and 13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jaynes et al. (US Patent Application 2016/0101150 A1, published April 14, 2016), is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 12 of the previous Office action. 
The rejection of claims 1 and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1 -8 and 14-19 of U.S. Patent No. 10,413,584 B1, published September 17, 2019, is withdrawn in light of the acceptance of the terminal disclaimer filed 3/15/21.
New Rejection Necessitated by Applicant’s Amendment
Claim Objection
Claim 4 is objected to because of the following informalities:  Claim 4 recites “FVRKWR (RP8371) (SEQ ID NO: 16). The sequence (FVRKWR) and the sequence name (RP8371) recited the claim correspond to SEQ ID NO: 6, not SEQ ID NO: 16. Claim 4 should be amended to recite the correct sequence identifier.  Appropriate correction is required.
Claim Interpretation
The elected peptide sequence FWKRFVRKWR, as set forth in SEQ ID NO: 2, is free of the prior art. Therefore, the Examiner has extended the search to the non-elected peptide sequence KKIRVRLSA, as set forth in ID NO: 16. It should be noted that claim 4 recites “FVRKWR (RP8371) (SEQ ID NO: 16). The sequence in the claim corresponds to SEQ ID NO: 6, not SEQ ID NO: 16, in the sequence listing. Claim 4 should be amended to recite the correct sequence identifier.  
The specification teaches that the term “immunomodulatory peptide” is an anti-inflammatory peptide, e.g., the peptide has at least one anti-inflammatory property (See paragraph 0013).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 26, 27, 29-31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bracci et al. (WO 2010/038220 A1, published April 8, 2010). 
The claims are drawn to an immunomodulatory peptide, comprising: a) a peptide sequence selected from SEQ ID NOs: 1-11 and 13-19; or b) a sequence having one or two conservative amino acid substitutions relative to the sequence defined in a), wherein the one or two conservative amino acid substitutions are selected from one or two of the following options: i) a glycine (G) is substituted with alanine (A); ii) an alanine (A) is substituted with serine (Sh glycine (G) or threonine (T); iii) a serine (S) is substituted with threonine (T), alanine (A) or asparagine (N); iv) a threonine (T) is substituted with serine (S); v) a proline (P) is substituted with alanine (A); vi) a valine (V) is substituted with isoleucine (I), leucine (L), or methionine (M); vii) a leucine (L) is substituted with methionine (M), isoleucine (I), valine (V), or phenylalanine (F); viii) an isoleucine (I) is substituted with valine (V), leucine (L), methionine (M), or phenylalanine (F); ix) a phenylalanine (F) is substituted with tryptophan (W), or leucine (L); x) a tyrosine (Y) is substituted with phenylalanine (F), or tryptophan (W); xi) a tryptophan (W) is 
Bracci et al. teach a peptide consisting of the peptide sequence KKIRVRLSA, SEQ ID NO: 1 (See claim 1 and pages 3-5). It should be noted that the peptide sequence set forth in SEQ ID NO: 1 of Bracci et al. is the same peptide sequence set forth in SEQ ID NO: 16 of the instant claims. Bracci et al. substituting lysine (K) for arginine (R) at positions one and two of peptide KKIRVRLSA to yield a peptide consisting of the sequence RRIRVRLSA (SEQ ID NO: 2) (See claim 1 and pages 3-5). Regarding the limitation “immunomodulatory”, the prior art teaches that same peptide recited in the instant claims, and therefore, the prior art would peptide would have the same properties (i.e., immunomodulatory) disclosed by Applicant. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Bracci et al. teach a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (See claims 10-12 and page 5). Bracci et al. teach that the composition is in the form of a solution to be injected in individuals for systemic use, such as intravenously or intraperitoneally or in a form of an ointment or solution for topical use (See pages 2 and 5). It should be noted that the limitations of claims 31 and 33 recite the intended use of the pharmaceutical composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Query Match             100.0%;  Score 40;  DB 10;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKIRVRLSA 9
              |||||||||
Db          1 KKIRVRLSA 9

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 26, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falciani et al. (EP 3354274 A1, published August 1, 2018) in view of Jayne et al. (US Patent Application Publication 20160296594 A1, published October 13, 2016).
The claims are drawn to an immunomodulatory peptide, comprising: a) a peptide sequence selected from SEQ ID NOs: 1-11 and 13-19; or b) a sequence having one or two conservative amino acid substitutions relative to the sequence defined in a), wherein the one or two conservative amino acid substitutions are selected from one or two of the following options: i) a glycine (G) is substituted with alanine (A); ii) an alanine (A) is substituted with serine (Sh glycine (G) or threonine (T); iii) a serine (S) is substituted with threonine (T), alanine (A) or asparagine (N); iv) a threonine (T) is substituted with serine (S); v) a proline (P) is substituted with alanine (A); vi) a valine (V) is substituted with isoleucine (I), leucine (L), or methionine (M); vii) a leucine (L) is substituted with methionine (M), isoleucine (I), valine (V), or phenylalanine (F); viii) an isoleucine (I) is substituted with valine (V), leucine (L), methionine (M), or phenylalanine (F); ix) a phenylalanine (F) is substituted with tryptophan (W), or leucine (L); x) a tyrosine (Y) is substituted with phenylalanine (F), or tryptophan (W); xi) a tryptophan (W) is substituted with phenylalanine (F); xii) an asparagine (N) is substituted with glutamine (Q); xiii) a glutamine (Q) is substituted with asparagine (N); xiv) an aspartic acid (D) is substituted with glutamic acid (E); xv) a glutamic acid (E) is substituted with aspartic acid (D); xvi) a histidine (H) is substituted with arginine (R), or lysine (K); xvii) a lysine (K) is substituted with arginine (R), 
Falciani et al. teach a peptide consisting of the peptide sequence KKIRVRLSA, SEQ ID NO: 1 (See claim 1 and page 3). It should be noted that the peptide sequence disclosed by Falciani et al. is the same peptide sequence set forth in SEQ ID NO: 16 of the instant claims. Regarding the limitation “immunomodulatory”, the prior art teaches that same peptide recited in the instant claims, and therefore, the prior art would peptide would have the same properties (i.e., immunomodulatory) disclosed by Applicant. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Falciani et al. teach a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (See claims 10-12 and pages 2-3). Falciani et al. teach that the composition is in the form suitable for oral, topic, or parenteral administration and it is preferable in the form of a tablet, capsule, injectable solution, eyewash, mouthwash, spray, aerosol, cream, or ointment (See page 3). It should be noted that the limitations of claims 31 and 33 recite the intended use of the pharmaceutical composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Query Match             100.0%;  Score 40;  DB 10;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKIRVRLSA 9
              |||||||||
Db          1 KKIRVRLSA 9

	Falciani et al. do not teach wherein the composition is formulated for oral administration and further comprises an enteric coating. 
	Jayne et al. teach antimicrobial peptides and teach formulating the peptides for oral delivery. Jayne et al. teach that the compositions formulated for oral delivery include an enteric coat to ensure that antimicrobial peptides contained therein reach the intestine and beyond (See paragraphs 0010 and 0054). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the peptide of Falciani et al. to include an enteric coat because Jayne et al. teach that formulating antimicrobial peptides with an enteric coating ensures that the peptides reach the intestine when administered orally. Given that Falciani et al. teach that the peptide can be administered orally in the form of a tablet or capsule, one of ordinary skill in the art would be motivated to include an enteric coating on the tablet or capsule comprising the peptide to prevent degradation of the peptide before reaching the intestine. 
	Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one product  and a person of ordinary skill would recognize that it would be used in similar products in the same way, using the technique is obvious unless its application is beyond that person' s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. In the instant case, it would have been obvious to use an enteric coating when formulating the peptide for oral delivery to ensure that the peptide reaches the intestine. 
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 26, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13, 15, 17, and 19 of U.S. Patent No. 10,413,584. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an immunomodulatory peptide that consists of the sequence RWKFGGFKWR; an immunomodulatory peptide that consists of the sequence FKWRGGRWKF; and an immunomodulatory peptide that consists of the sequence FWKRGGRKWF. Both sets of claims recite a pharmaceutical composition comprising the immunomodulatory peptide of claim 1 and a pharmaceutically acceptable carrier, wherein the composition is formulated for oral administration, parenteral administration, administration via inhalation, or topical administration;  wherein the composition is formulated for intravenous or subcutaneous administration; wherein the composition is formulated for intratumoral administration; wherein the composition is formulated for oral administration and further comprises an enteric coating; wherein the composition is formulated for topical delivery in a form selected from: gel suspension, cream, microneedle and infused into a bandage or topical patch. Thus, the ‘584 claims anticipate the instant claims, and the instant claims and the ‘584 claims are not patentably distinct.
Claim Status
Claim 5, as it reads on the elected species of SEQ ID NO: 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646